 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    HUGO ISRAEL CAHUEC,                             Case No. 3:09-cv-00113-RCJ-RAM
12                      Petitioner,                   ORDER
13           v.
14    GREGORY SMITH, et al.,
15                      Respondents.
16

17          Respondents having filed unopposed motions for enlargement of time (ECF No. 90, ECF

18   No. 92), and good cause appearing;

19          IT THEREFORE IS ORDERED that respondents' unopposed motions for enlargement of

20   time (ECF No. 90, ECF No. 92) are GRANTED. Respondents will have through September 25,

21   2019, to file a response to the second amended petition (ECF No. 87).

22          DATED:     August 26, 2019
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26
27

28
                                                     1
